Per Curiam.

The question which was litigated was whether the defendants employed the plaintiff for a definite term of six months or merely took bim for a week on trial. On this question the evidence was conflicting, and we see no reason to disturb the finding of the jury. There was no evidence to justify the submission to the jury of the question whether there had been what defendants call an accord and satisfaction between the parties, by which he apparently means an agreement to abrogate the contract. The plaintiff certainly worked for a week and accepted a check which was expressed as being “ in full payment of all claims up to date.” That had no apparent reference to any future claim either for services or for damages for breach of contract. The evidence of damage was meager, but the plaintiff showed that he made twenty-five dollars during the week that he did work for defendants, and the jury apparently based their verdict upon a much smaller probable profit for the balance of the term.
Judgment should be affirmed, with costs.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment affirmed, with costs.